DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 09/30/2022 is acknowledged.  
Applicant has amended claims 10 and 11 and has made withdrawn independent claim 10 to depend from elected apparatus claim 1.  As such, Applicant argues that withdrawn claims 10-20 should be rejoined and thus, the restriction requirement should be withdrawn.  The examiner respectfully disagrees with such argument.  Although, method claim 10 is dependent on claim 1, however, the restriction is still valid between the two identified groups.  As outlined in the Restriction Requirement mailed on 08/05/2022, the Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, based on the amended claims filed 09/30/2022, the apparatus as claimed in Group I can be used to practice another and materially different process not including removing a hub from a pinion shaft of a power end (i.e., removing a gear shrunk-fitted on a shaft or removing a hub from a hub baring assembly).
As such, claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to because Figure 2A shows reference numeral 201 to depict the handle and also uses reference numeral 210 to show the same handle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is not directed to the structure of the apparatus claims 1-10.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In the specification, paragraph [0038], last line, the phrase “the pinion shaft 100 protrudes past the first surface 182 of the pinion shaft 100” should be - - the pinion shaft 100 protrudes past the first surface 182 of the hub 180 - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torlay (US 3,334,404).
As applied to claim 1, Torlay teaches a hub puller kit (col. 1, lines 10-16, Figs. 1-3), the hub puller kit, which can be used for power ends frac pumps, comprising an adapter flange (combination of 8 & 16) comprising a first surface (left side of 8, Fig. 1), a second surface (right side of 16, Fig. 1), one or more sets of fastener openings (holes 20 in 16 and holes 22 in 8) extending from the first surface to the second surface (Fig. 1shoing bolts 18 going through first and second surfaces), and a central opening (26, Figs. 1 & 2), the one or more sets of fastener openings disposed radially outside of the central opening (Figs. 1 & 2); and a hydraulic actuator (4) coupled to the adapter flange (combination of 8 & 16), the hydraulic actuator comprising a hydraulic cylinder (not labeled) and a hydraulic plunger (6) disposed at least partially within the hydraulic cylinder (Fig. 1).
The limitation “for power ends of frac pumps” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Torlay meets all of the structural limitations, as claimed, and is capable of performing the limitations above.
The limitation “for power ends of frac pumps” is recited in preamble of claim 1. When reading the preamble in the context of the entire claim, the recitation for power ends of frac pumps is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

As applied to claim 2, Torlay teaches the invention cited including wherein the adapter flange comprises a recessed surface formed in the second surface (counterbored holes 20 in right side of 16 are considered as recessed surfaces that receive the heads of bolt 18, Fig. 1).

As applied to claims 3 and 4, Torlay teaches the invention cited including wherein the adapter flange comprises a threaded flange portion formed on an inner surface of the adapter flange, and the hydraulic actuator comprises a threaded actuator portion (25) formed on an outer surface of the hydraulic cylinder to allowing the two portions to be connected to one another and wherein the threaded flange portion and the threaded actuator portion have the same thread pitch in order to be connected to each other (col. 2, lines 43-46, Fig. 1).  

Claim(s) 1 in alternative, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torlay (US 3,334,404).
As applied to claim 1, Torlay teaches a hub puller kit (col. 1, lines 10-16, Figs. 1-3), the hub puller kit, which can be used for power ends frac pumps, comprising an adapter flange (8) comprising a first surface (left side of 8, Fig. 1), a second surface (right side of 16, Fig. 1), one or more sets of fastener openings (a pair of 12’s, 12a’s, 12b’s and 12c’s holes in 8, Figs. 1-2) extending from the first surface to the second surface, and a central opening (26, Figs. 1 & 2), the one or more sets of fastener openings disposed radially outside of the central opening (Fig,  2); and a hydraulic actuator (4) coupled to the adapter flange (8), the hydraulic actuator comprising a hydraulic cylinder (not labeled) and a hydraulic plunger (6) disposed at least partially within the hydraulic cylinder (Fig. 1).
The limitation “for power ends of frac pumps” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Torlay meets all of the structural limitations, as claimed, and is capable of performing the limitations above.
The limitation “for power ends of frac pumps” is recited in preamble of claim 1. When reading the preamble in the context of the entire claim, the recitation for power ends of frac pumps is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As applied to claim 5, Torlay teaches the invention cited including wherein the adapter flange (8) comprises a central axis (along the longitudinal axis of 6, Fig. 1), and the one or more sets of fastener openings comprise a first set of at least two fastener openings (12b, 12b) disposed at a first radius relative to the central axis, the first set of at least two fastener openings comprising a first size (sizes identified by letter subscript 12b), and a second set of at least two fastener openings (12c, 12c) disposed at a second radius relative to the central axis, the second set of at least two fastener openings comprising a second size (sizes identified by letter subscript 12c, col. 2, lines 56-64).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torlay (US 3,334,404) in view of Damiano (FR2755064A1).
As applied to claims 6 and 7, Torlay teaches the invention cited including further comprising a plurality of bolts (12, Figs. 1-2) each bolt of the plurality of bolts comprising a threaded bolt portion to connect the adapter flange 98) to a hub to be pulled. However, Torlay fails to explicitly teach a plurality of nuts, each nut of the plurality of nuts comprising a threaded nut portion.
Damiano teaches that it is well-known in the art of hub puller apparatus to use a plurality of bolts (6/7), each bolt of the plurality of bolts comprising a threaded bolt portion, and a plurality of nuts, each nut of the plurality of nuts comprising a threaded nut portion to attach a flange (16) of a hydraulic actuator (1) to a hub (5) for the hub removal from a shaft (15, Figs. 1-2, abstract).  Damiano teach that the blots and nuts are treadingly fastened to each other (meaning they have same thread pitch, Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to substitute the bolt attachment means of Torlay with a plurality of bolts and nuts with same thread pitch, as taught by Damiano, as an effective means of providing a simple attachment at a low cost tooling in order to remove the hub from the shaft.   In addition, substituting the bolt attachment means of Torlay with a plurality of bolts and nuts having same thread pitch, taught by Damiano, would have been a matter of simple substitution of one known element for another to obtain predictable results of attaching the flange of hydraulic actuator to the hub in a speedy and low cost manner in order to remove the hub.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torlay (US 3,334,404) in view of Durant (3,638,294).
As applied to claim 8, Torlay teaches the invention cited including a hydraulic actuator with a cylinder and a plunger but fails to explicitly teach a hydraulic pump comprising a hydraulic conduit; and a hydraulic hose, the hydraulic hose comprising a first connection at a first end of the hydraulic hose and a second connection at a second end of the hydraulic hose.
Durant teaches that it is well-known in the art of puller devices to use a hydraulic actuator (18) as a source of pressurizing the hydraulic actuator which comprises a cylinder and a plunger, and further include a hydraulic pump(28) comprising a hydraulic conduit (not labeled but shown at the end of the hose 26 proximate to the pump housing); and a hydraulic hose (26), the hydraulic hose comprising a first connection at a first end of the hydraulic hose and a second connection at a second end of the hydraulic hose ((Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to employ a hydraulic pump comprising a hose and conduit to the puller kit of Torlay, as taught by Durant, as an effective means of generating sufficient force to pressurize the hydraulic fluid that serves to drive the piston of the hydraulic actuator for removal of the hub from the shaft in a relatively inexpensive, simple and dependable manner.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torlay (US 3,334,404) in view of Schron, Jr. et al. (US 5,634,734).
As applied to claim 9, Torlay teaches the invention cited including an adapter flange and a hydraulic actuator coupled to the adapter flange but does not explicitly teach one or more lift handles coupled to the adapter flange.
Schron, Jr. et al. teach that it is well-known to provide lift handles (60, Figs. 1-6) to connect to a heavy load member (12, Fig. 2) that is to be hoisted by a crane (col. 1, lines 2-6, paragraph bridging cols. 4-5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to incorporate one or more lift handles coupled to the adapter flange of Torlay, as taught by Schron, Jr. et al., for the advantage of providing the option of hoisting and lifting the flange and the hub by a carne or another mechanism during the removal of the hub based on the special design requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/08/2022